PER CURIAM.
Affirmed.
We note, however, that a typographical error appears on the final judgment awarding post-judgment attorney fees to the ap-pellee. Although there is no dispute that the trial court awarded $1,500 in attorney fees for post-judgment matters, paragraph 4 of that final judgment states the amount of fees as $1,400. We remand the matter to the trial court to correct its final judgment to reflect the appropriate amount of the fee award.
CAMPBELL, A.C.J., and HALL and PARKER, JJ., concur.